Title: Suit Against the Estate of William Ronald: Order and Report, 10 July 1797
From: Tinslet, Peter
To: 


                    In the Court of Chancery
                    Virginia:
                     Between
                    Thomas Jefferson  plt
                     and
                    William Bentley administrator of the goods, and chattels of William Ronald deceased, and Betsey Ronald and Nancy Ronald infants under the age of twenty one years and Co-heiresses of the said William Ronald by the said William Bentley their guardian  defendts.
                    This cause, by consent of parties, came on this thirteenth day of March in the year of our lord one thousand seven hundred and ninety seven, to be heard on the bill, answers, and exhibits, and was argued by counsil: on consideration whereof the court doth adjudge, order and decree that the surveyor of the County of Goochland, do on or before the first day of May next, go upon the land in the bill mentioned and lay off by metes and bounds six hundred acres thereof conformable to the description in the Indenture of mortgage among the exhibits made the twenty third day of May one thousand seven hundred and ninety, Between William Ronald of the one part, and Thomas Jefferson of the other part, so as to comprehend the mill seat, and return a fair plat thereof to the court; and the court doth further adjudge, order, and decree that unless the defendants or some of them do on or before the first day of June next pay unto the plaintiff seven hundred and seventeen pounds six shillings and eight pence of current money of Virginia, equal  to the value of five hundred and thirty eight pounds sterling money of Great Britain with interest thereupon after the rate of five per centum per annum from the fifth day of October one thousand seven hundred and ninety, till payment and the costs of this suit, the said defendants Betsy Ronald, and Nancy Ronald and their heirs and all persons claiming under them, be from thenceforth barred and foreclosed of their equity and right to redeem the six hundred acres of land and mill seat so as aforesaid to be laid off, and in case of default in the payment of the said debt, Interest and costs at the time aforesaid that Thomas Bates, Joseph Watkins, James Pleasants and Thomas Royster Junr., or any two of them after giving ten days notice thereof in one or more of the Richmond News papers do expose to public sale by auction for ready money the said six hundred acres of land and mill seat with the appurtenances, and out of the proceeds of such sale pay to the plaintiff the said debt, interest and costs, and the surplus if any, after deducting the expences attending the said sale pay to the defendent William Bentley and make report thereof to the court: But liberty is reserved to the infant defendants to shew cause against this decree, at any time within six months after they shall have respectively attain their full ages: and the court doth further order the commissioners to convey the land and other premises to the purchaser or purchasers thereof at his or their costs in fee simple.
                    A Copy
                      Teste
                    Peter Tinsley C C
                    
                        
                            Plts costs Clk
                            $ 6.31
                        
                        
                            Lawyers fee & tax
                             17.66
                        
                    
                    In obedience to the within order, we the commissioners therein mentioned proceeded to expose to public sale on the premises, the six hundred acres of land on Beaverdam creek, including the mill seat, agreeably to a platt made out by the county surveyor to Colo. William Bentley, for the sum of nine hundred, sixty eight pounds current money. But he paid us no money; nor has any conveyance of the land been made by us. Given under our hands this 10th. of July 1797. £968.0.—
                    
                        Thomas F. Bates
                        Joseph Watkins
                        James Pleasants Jr.
                        Tho. Royster
                        A Copy,
                          Teste,
                        P, Tinsley, C,C,
                    
                 